DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-31 in the reply filed on 08/30/2021 is acknowledged.
Claims 32-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8 and 18 recite the requirement of a “one-way valve” disposed along both the instillation fluid line and the removed fluid line and is therefore indefinite. For the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4755168 A (Romanelli et al.), hereinafter Romanelli.
Regarding claim 1, Romanelli teaches a wound therapy system (Fig. 1) for delivering fluid to a wound site and removing fluid from the wound site, the wound therapy system comprising: 
an instillation fluid container (43), which as a container for irrigation fluid would be capable of the claimed “configured to store instillation fluid for delivery to the wound site”; 

a combined fluid delivery and removal line (at least 13, 14 and 26) fluidly coupled to the wound site, the instillation fluid container, and the removed fluid container (Fig. 1); and 
a single pump (12) coupled to the combined fluid delivery and removal line (Fig. 1) and configured to: 
operate in a first direction to draw the instillation fluid from the instillation fluid container and deliver the instillation fluid to the wound site via the combined fluid delivery and removal line (Col. 3: lines 13-18); and 
operate in a second direction opposite the first direction to remove fluid from the wound site and deliver the removed fluid to the removed fluid container via the combined fluid delivery and removal line (Col. 3: lines 6-9).  

Regarding claim 2, Romanelli teaches the wound therapy system of claim 1.
Romanelli further teaches the pump (12) is a peristaltic pump (Col. 1: lines 51-52) and the combined fluid delivery and removal line (14) passes through the peristaltic pump (Fig. 1).  

Regarding claim 3, Romanelli teaches the wound therapy system of claim 1.
Romanelli further teaches a valve assembly (30) which controls flow in three directions, corresponding to the claimed three-way valve, fluidly coupled to the 

Regarding claim 4, Romanelli teaches the wound therapy system of claim 1.
Romanelli further teaches the three-way valve (30) is configured to: direct fluid flow from the instillation fluid container (43) to the combined fluid delivery and removal line (13) when the pump (12) is operated in the first direction (Col. 3: lines 13-18); and 
direct fluid flow from the combined fluid delivery and removal line to the removed fluid container (41) when the pump is operated in the second direction (Col. 3: lines 6-13).  

Regarding claim 8, Romanelli teaches the wound therapy system of claim 1.
Romanelli further teaches an instillation fluid line (40) connecting the instillation fluid container (43) to the combined fluid delivery and removal line (13); 
a first one-way valve (38) disposed along the instillation fluid line and configured to allow fluid flow from the instillation fluid container (43) to the combined fluid delivery and removal line and prevent fluid flow from the combined fluid delivery and removal line to the instillation fluid container (Col. 3: lines 9-13); 
a removed fluid line (36) connecting the removed fluid container (41) to the combined fluid delivery and removal line; and 
a second one-way valve (34) disposed along the removed fluid line and configured to allow fluid flow from the combined fluid delivery and removal line to the 

Regarding claim 16, Romanelli teaches a wound therapy system (Fig. 1) for delivering fluid to a wound site and removing fluid from the wound site, the wound therapy system comprising: 
a combined fluid delivery and removal line (at least 13, 14 and 26) fluidly coupled to the wound site; and 
a peristaltic pump (12) 
coupled to the combined fluid delivery and removal line (Fig. 1) and configured to: 
operate in a first direction to draw the instillation fluid from the instillation fluid container and deliver the instillation fluid to the wound site via the combined fluid delivery and removal line (Col. 3: lines 13-18); and 
operate in a second direction opposite the first direction to remove fluid from the wound site and deliver the removed fluid to the removed fluid container via the combined fluid delivery and removal line (Col. 3: lines 6-9).  

Regarding claim 17, Romanelli teaches the wound therapy system of claim 16.
Romanelli further teaches an instillation fluid container (43), which as a container for irrigation fluid would be capable of the claimed “configured to store instillation fluid for delivery to the wound site” a removed fluid container (41) configured to store fluid (Col. 3: lines 11-13) removed from the wound site, the wound site corresponding to (27); 

wherein the peristaltic pump is configured to draw the removed fluid from the wound site and deliver the removed fluid to the removed fluid container via the combined fluid delivery and removal line when the peristaltic pump is operated in the second direction (Col. 3: lines 6-9).  

Regarding claim 18, Romanelli teaches the wound therapy system of claim 17.
Romanelli further teaches an instillation fluid line (40) connecting the instillation fluid container (43) to the combined fluid delivery and removal line (13); and 
a first one-way valve (38) disposed along the instillation fluid line and configured to allow fluid flow from the instillation fluid container (43) to the combined fluid delivery and removal line and prevent fluid flow from the combined fluid delivery and removal line to the instillation fluid container (Col. 3: lines 9-13); 
a removed fluid line (36) connecting the removed fluid container (41) to the combined fluid delivery and removal line; and 
a second one-way valve (34) disposed along the removed fluid line and configured to allow fluid flow from the combined fluid delivery and removal line to the removed fluid container and prevent fluid flow from the removed fluid container to the combined fluid delivery and removal line (Col. 3: lines 13-18).  


Romanelli further teaches an instillation fluid container (43); 
a removed fluid container (41); 
a valve assembly (30) which controls flow in three directions, corresponding to the claimed three-way valve fluidly coupled to the instillation fluid container, the removed fluid container, and the combined fluid delivery and removal line (13) (Fig. 1); 
wherein the three-way valve (30) is configured to: direct fluid flow from the instillation fluid container (43) to the combined fluid delivery and removal line (13) when the pump (12) is operated in the first direction (Col. 3: lines 13-18); and 
direct fluid flow from the combined fluid delivery and removal line to the removed fluid container (41) when the peristaltic pump is operated in the second direction (Col. 3: lines 6-13).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10,12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Romanelli in view of US 20130211318 A1 (Croizat et al.), hereinafter Croizat.
Regarding claim 10, Romanelli teaches the wound therapy system of claim 1, but fails to teach a pressure sensor configured to measure pressure at the wound site; and a controller configured to operate the pump based on the measured pressure; wherein the controller is configured to: monitor the measured pressure at the wound site; and operate the pump to maintain the measured pressure at a predetermined pressure threshold.  
Croizat teaches a wound therapy system (Fig. 1) comprising a pressure sensor (2) configured to measure pressure at the wound site [0024]; and 
a controller configured to operate the pump based on the measured pressure [0054]; 
wherein the controller is configured to: 
monitor the measured pressure at the wound site [0054]; and 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Romanelli to incorporate the pressure sensor and controls of Croizat to more precisely deliver treatment to the user [Croizat 0024].

Regarding claim 12, Romanelli in view of Croizat teaches the wound therapy system of claim 10.
Romanelli teaches independent control of drainage and irrigation cycles and speeds (Col. 1: lines 42-45) but fails to teach the controller is configured to: monitor the measured pressure at the wound site; operate the pump in the first direction to deliver the instillation fluid to the wound site in response to a determination that the measured pressure is less than a positive pressure threshold; 
Croizat further teaches the controller is configured to: 
monitor the measured pressure at the wound site [0024]; 

stop operating the pump in the first direction in response to a determination that the measured pressure is equal to or greater than the positive pressure threshold [0016]; 
operate the second pump, corresponding to the second direction, to remove fluid from the wound site in response to a determination that the measured pressure is equal to or greater than a negative pressure threshold [0016]; and 
stop operating the second pump, corresponding to the second direction, in response to a determination that the measured pressure is less than the negative pressure threshold [0016].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Romanelli with sensors and controller of Croizat to allow for continuous monitoring which in turn allows for more precise control of the wound therapy [Croizat 0024].

Regarding claim 26, Romanelli teaches the wound therapy system of claim 16, but fails to teach a pressure sensor configured to measure pressure at the wound site; 

a controller configured to operate the pump based on the measured pressure [0054]; 
wherein the controller is configured to: 
monitor the measured pressure at the wound site [0054]; and 
operate the pump to maintain the measured pressure at a predetermined pressure threshold [0054].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Romanelli to incorporate the pressure sensor and controls of Croizat to more precisely deliver treatment to the user [Croizat 0024].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Romanelli in view of Croizat and further in view of US 20160354140 A1 (Sharma et al.), hereinafter Sharma and further in view of US 5722399 A (Chevallet et al.), hereinafter Chevallet.
Regarding claim 14, Romanelli in view of Croizat teaches the wound therapy system of claim 10.
	Romanelli in view of Croizat teaches a wound therapy system in which the pump operates in two directions and operates between pressure thresholds, but fails to teach the controller is configured to estimate a volume of the wound site by: counting a number of rotations of the pump required to change the measured pressure by a 
Sharma teaches a controller capable of estimating a volume of the wound site by: counting a number of rotations of the pump required to change the measured pressure by a predetermined amount [0683]; estimating the volume of the wound site based on the counted number of rotations [0683].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Romanelli in view of Croizat with the controller of Sharma to more accurately measure parameters [Croizat 0683].
Chevallet teaches a monitoring and regulating device in the same field of endeavor which seeks to solve the same problem. The device of Chevallet operates the pump (41) in the first direction until the measured pressure reaches a first pressure threshold (Col. 5: lines 33-36); operating the pump in the second direction until the measured pressure reaches a second pressure threshold (Col. 5: lines 42-45).
The device of Romanelli in view of Croizat, Sharma and Chevallet would then be configured to count the number of rotations of the pump required to change the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Romanelli in view of Croizat and Sharma with the calculating method of Chevallet to increase the reliability of measurements (Chevallet Col. 2: lines 8-11).
“The controller is configured to” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20130165821 A1 discloses a wound therapy device which utilizes combined suction and irrigation lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781